DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The remarks and/or amendments filed on 07/28/2021 are acknowledged.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement for reasons for allowance: The closest prior art of Bringley, and Zink or Xia appear non-obvious in light of the newly amended claim 98 as well as the experiments provided in the Declaration filed 02/05/2021 comparing applicant’s particles to those of Bringley particularly as found in tables 1-3 where the particles of Bringley all have a polydispersity over 0.37 (from 0.45-0.73) at the size ranges required and nor do the nanoconstructs made using the teachings in Zink or Xia achieve a final size of smaller than 200 nm, including when loaded with cargo.  Given the evidence provided in the declaration the claims appear to provide for an unexpected improvement in polydispersity at small sizes not achieved by the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

REJOINDER
Claims 38-40, 47, 50, 53, 56, 79, 83-84, 98, 102-103, 105-113, 116, 118, 121-122, 125-130, and 134-145 are allowable. The restriction requirement between groups I-II, and IV, as set forth in the Office action mailed on 05/24/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims, directed to methods of delivering active agents or labeling a target are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618